PER CURIAM:
The written Stipulation filed in this claim reflects that on September 8, 1975, the claimant attempted to drive across a wooden bridge on Route 78 in Logan County, West Virginia, and while so doing, the bridge collapsed causing damage to claimant’s 1974 Maverick automobile, said damages amounting to $174.10. Being of opinion that the written Stipulation demonstrates liability upon the respondent and being of the further opinion that the damages are reasonable, an award of $174.10 in favor of the claimant is hereby made.
Award of $174.10.